DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 05/27/2021, with respect to the rejection of Claims 1 and 3-6 have been fully considered and are persuasive. The rejection of Claims 1 and 3-6 under 35 U.S.C. § 101 has been withdrawn. 
With regards to the rejection of Claim 1, the applicant has argued on page 9 of their arguments that “Zeng does not explicitly teach the use of masking sounds for the characterization of the tinnitus of the subject. All embodiments described in Zeng exclusively refer to matching measurements.” The examiner acknowledges this argument, but notes that the applicant’s arguments are not commensurate in scope with the claimed invention. The examiner respectfully notes that the applicant has failed to satisfactorily claim the difference between matching and characterization of tinnitus. 
In the specification, the applicant makes it abundantly clear there is a difference ([0008]), which discloses “In tinnitus analysis or tinnitus matching, the affected person is presented with two (test) tones whose respective tone or signal frequencies have a predefined frequency difference from one another. The affected person compares the (external) tones with the person's perceived (internal) tinnitus noise, and two new tones with two new tone frequencies are then generated based on the comparison. The frequency step size of the new tones is successively reduced with each comparison, so that with each comparison, the tones are successively closer to the perceived tinnitus noise, or the or each tinnitus frequency”, ([0009]). It is not clear if these tones are presented sequentially or simultaneously. Two tones presented simultaneously, as may be the case in tinnitus matching, can be interpreted as a broadband signal. (If the applicant intended to mean “broadband signal” as a signal comprised of narrowband signal frequencies adjacent to each other, as shown in Figs. 3, 4, [0023], and [0050], they should make this explicit in the 
The applicant then discloses characterization of a tinnitus sound to include “in a first step, a broadband test signal having a number of signal frequencies is generated as an acoustic signal or audio signal and compared with a tinnitus noise. For each test signal presented, a comparison is made with the tinnitus noise and it is assessed whether the test signal masks the perceived tinnitus or not. The respective test signal is stored together with the associated comparison result. In particular, positive comparison results in which the tinnitus noise is masked by the test signal, and negative comparison results in which the test signal does not or only partially mask the tinnitus, are both evaluated”, [0016]). The test signal is varied randomly while “similarities among the test signals 18 of the positive comparison results 20b are determined by means of the probability correlation 44” ([0055]), until a certain threshold value is exceeded ([0061]). A second phase in which the test signal is modified based on the probability correlation is then started. In each tinnitus matching and tinnitus characterization therefore, a sound composed of a plurality of frequencies is presented to a patient, who then evaluates the noise based on relation to their tinnitus, and a new signal is then presented. However, the examiner agrees with the applicant that tinnitus characterization appears to have key differences: 
the broadband signal having adjacent frequencies, 
being a two-part process (one being where the new signal is not based off previous results, the second where it is), 
characterizing the sound in multiple aspects (composition, loudness) at once, and
The probability correlation characterizing the correlation among all the commonalities of the test signals with a positive response as opposed to a likeness score which only characterizes how likely each test sound is to the tinnitus of the subject.
The applicant has amended Claim 1 to read, in part:

performing a second step which varies amplitudes of individual ones of the signal frequencies of the broadband test signal via a random number generator of the controller;  
repeatedly performing the first and second steps until the probability correlation reaches or exceeds a first threshold value, wherein the first threshold value corresponding to a minimum number of the positive comparison results having a minimum probability that the broadband test signal derived from the probability correlation masks the tinnitus noise;
performing a third step which varies the amplitudes of individual ones of the signal frequencies of the broadband test signal with reference to the probability correlation; and
repeating the first and third steps until the probability correlation reaches or exceeds a second threshold value resulting in a modified test signal being stored in the memory.”
It is not clear from these amendments that the signal frequencies are adjacent to each other. While it is clear the applicant is trying to claim the two-part process, characterizing the sound in multiple aspects at one, and the probability correlation, these are not satisfactorily described in the current claims in a way that would overcome Zeng. As stated in the Office’s Final Rejection, Zeng has two parts (one where the sounds are presented in a random order, one where the best-matching sound is modified with tone to noise ratios). Furthermore, “comparing the broadband test signal with the tinnitus noise to determine a masking effect the broadband test signal has on the tinnitus noise” does not make explicitly clear that the sound is being compared in multiple aspects (composition, loudness) at once, at least not in a way that is substantially different from Zeng ("the subject is asked to rank the similarity of the presented sound to their tinnitus", [0103]). Finally, “the probability correlation for determining the tinnitus noise of common sets of broadband test signals of positive comparison results is determined from the stored broadband test 
Making such differences between the tinnitus matching of Zeng and the tinnitus characterization of the applicant in the claims may be enough to overcome the existing prior art rejection.
Claim Rejections - 35 USC § 112
Claims 1 and 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein in a case of a positive comparison result where the tinnitus noise is masked by the broadband test signal, the probability correlation for determining the tinnitus noise of common sets of broadband test signals of positive comparison results is determined from the stored broadband test signals and the associated comparison results”.  It is unclear exactly what this limitation is trying to convey. It is worded in such a way as to be difficult to understand to one of ordinary skill in the art so they would not be reasonably apprised of the scope of the invention. For example, it appears as if the “tinnitus noise” is present instead sets of broadband test signals, instead of referring to the tinnitus noise of the user as the specification indicates. this  The term “common sets of broadband test signals of positive comparison results” is not defined by the claim, the specification does not provide a clear understanding, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Finally, it is unclear how exactly the probability correlation is determined from the stored broadband test signals and the associated comparison results. For the purposes of substantive examination, “tinnitus noise” will still refer to the tinnitus noise of the subject, “common sets of broadband test signals of positive comparison results” will refer to the whole set of test signals stored in memory.
Claim 1 recites the limitation “repeating the first and third steps until the probability correlation reaches or exceeds a second threshold value resulting in a modified test signal being stored in the memory”. It is unclear exactly how repeating the first and third steps would result in a modified test signal being stored in the memory. The first step recites a signal being stored in the memory, but it is a modified test signal repeatedly stored in the memory as part of the iterative first step, or is it stored only once when the second threshold value is exceeded? It is also unclear how the transition from the third step to the first step happens. Is the modified-amplitude signal from the third step the basis for new generated signals in the next first step, or are they not related? The examiner suggests the applicant should set forth exactly when in the process and how this resulting modified test signal is stored (i.e., it needs to be more positively claimed), and further explain how the third step transitions to the first step. 
Claims 3-5 are rejected by virtue of dependency on Claim 1.
Claim 6 recites the limitation “wherein in a case of a positive comparison result where the tinnitus noise is masked by the broadband test signal, the probability correlation for determining the tinnitus noise of common sets of broadband test signals of positive comparison results is determined from the stored broadband test signals and the associated comparison results”.  It is unclear exactly what this limitation is trying to convey. It is worded in such a way as to be difficult to understand to one of ordinary skill in the art so they would not be reasonably apprised of the scope of the invention. For example, it appears as if the “tinnitus noise” is present instead sets of broadband test signals, instead of referring to the tinnitus noise of the user as the specification indicates. this  The term “common sets of broadband test signals of positive comparison results” is not defined by the claim, the specification does not provide a clear understanding, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Finally, it is unclear how exactly the probability correlation is determined from the stored broadband test signals and the associated comparison results. For the purposes of substantive examination, “tinnitus noise” will still refer to the tinnitus noise of the subject, “common sets of broadband test signals of positive comparison results” will refer to the whole set of test signals stored in memory.
Claim 6 recites the limitation “repeating the first and third steps until the probability correlation reaches or exceeds a second threshold value resulting in a modified test signal being stored in the memory”. It is unclear exactly how repeating the first and third steps would result in a modified test signal being stored in the memory. The first step recites a signal being stored in the memory, but it is a modified test signal repeatedly stored in the memory as part of the iterative first step, or is it stored only once when the second threshold value is exceeded? It is also unclear how the transition from the third step to the first step happens. Is the modified-amplitude signal from the third step the basis for new generated signals in the next first step, or are they not related? The examiner suggests the applicant should set forth exactly when in the process and how this resulting modified test signal is stored (i.e., it needs to be more positively claimed), and further explain how the third step transitions to the first step. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al (US 2015/0073296 A1, hereinafter Zeng).
Regarding Claim 1, Zeng discloses a method for operating an apparatus for tinnitus characterization, which comprises the steps of: 
performing a first step which comprises the substeps of: 

outputting the broadband test siqnal to a user (a broadband test signal ("Sounds at 21 [ center frequencies] ... and at six bandwidths will be presented in random order", [0103]; this sound is output to a user in an experiment) for maskinq a tinnitus noise (“Embodiments disclosed herein are operable for matching the tinnitus of a human subject. Particularly…[they] are operable to perform this function by generating one or more sounds that can effectively mask the tinnitus of the subject”, [0032]; Experiment 1 is a disclosed embodiment): 
comparing the broadband test signal with tinnitus noise (Fig. 6, "the subject is asked to rank the similarity of the presented sound to their tinnitus", [0103]) to determine a masking effect the broadband test signal has on the tinnitus noise (“Embodiments disclosed herein are operable for matching the tinnitus of a human subject. Particularly…[they] are operable to perform this function by generating one or more sounds that can effectively mask the tinnitus of the subject”, [0032]; Experiment 1 is a disclosed embodiment); 
 are compatible as stated in [0053]) in a memory of a controller (Memory 114 of computing element 104, Fig. 2; the storing of likeness scores is part of method 300 can be implemented by computing element 104, “in some embodiments, aspects of the method 300 can be realized by the computing apparatus 104”, [0082]) ; and 
determining a probability correlation (Fig. 6, [0103]; "Likeness score", 320, Fig. 3, [0082] which is compatible with Experiment 1 of [0103] as stated in [0053]; a likeness score can be a "percentage match for each of the plurality of sounds", [0042]; the probability correlation can be the likeness score, the comparison result can be referring to whether the likeness score is over 50% or not) for determining the tinnitus noise based on stored broadband test signals (Sounds with center frequencies and bandwidths from [0103]) and associated comparison results (Fig. 6), wherein in a case of a positive comparison result (under broadest reasonable interpretation this is simply a high likeness score, such as over 50%) where the tinnitus noise is masked by the broadband test signal (“Embodiments disclosed herein are operable for matching the tinnitus of a human subject. Particularly…[they] are operable to perform this function by generating one or more sounds that can effectively mask the tinnitus of the subject”, [0032]), the probability correlation for determining the tinnitus noise of common sets of broadband test signals of positive comparison results (the "Sounds at 21 [ center frequencies] ... and at six bandwidths … presented in random order" from [0103]) is determined from the stored broadband test signals (the likeness score comes from an analysis of the presentation of each stored broadband test signal to the user) and the associated comparison results (i.e. whether the likeness score is over 50% or not);
 the signal changes the individual amplitude frequencies will vary between zero and non-zero) via a random number generator of the controller (Experiment 1 is carried out by “tinnitus matching software were written and run…on a…laptop and delivered using…headphones”, [0098]; generating numbers or data in a random order is one of the generic functions of a laptop); 
repeatedly performing the first and second steps (Twenty one bandwidth sounds are presented in [0103]: under broadest reasonable interpretation by the examiner the first step is repeated 10 times, the second step 11 times) until the probability correlation reaches or exceeds a first threshold value (“the highest ranked noise [is] selected ... for tinnitus matching", [0104]; it is noted by the examiner that under broadest reasonable interpretation the second highest ranking is the threshold, and the highest correlation exceeds this threshold), wherein the first threshold value corresponding to a minimum number (under broadest reasonable interpretation, this can be 1) of the positive comparison results (the highest ranked noise from Step 3) having a minimum probability that the broadband test signal derived from the probability correlation masks the tinnitus noise (the highest ranked noise can be considered, under broadest reasonable interpretation, to have a minimum probability that it masks the tinnitus noise that is higher than the probabilities of the other sounds); 
performing a third step which varies the amplitudes of individual ones of the signal frequencies of the broadband test signal with reference to the probability correlation ("the best pure tone and best noise will be mixed at different signal-to-noise ratios'', [0103]; ''third sound” 330, Fig 3, [0082]); and Page 3 of 13Appl. No. 16/202,189 Amdt. Dated May 27, 2021 Reply to Office Action of March 15, 2021
repeating the first (Twenty one bandwidth sounds are presented in [0103]: under broadest reasonable interpretation by the examiner the first step is repeated 10 times) and third steps (“The best 
Regarding Claim 3, Zeng discloses
The method according to claim 1, which further comprises during the second step, setting randomly ("Sounds .... will be presented in a random order", [0103]) the amplitudes of individual ones of the signal frequencies of the broadband test signal (Sounds at 21 [center frequencies] in [0103], as the bandwidths and center frequencies change, the cutoff frequencies will change and individual frequency amplitudes will vary between zero and non-zero for all last 11 sounds the examiner is considering to be the last step).
Regarding Claim 4, Zeng discloses
The method according to claim 1, which further comprises using a physiological model ("53 normal hearing subjects…were recruited form the undergraduate student population at the University of
California, Irvine;" [009l]) to determine the probability correlation ("the subject is asked to rank the
similarity of the presented sound to their tinnitus", [0103]). It is noted by the examiner that under the broadest reasonable interpretation, a human person can be a physiological model, as they can test or simulate physiological events of interest. It is also noted that the word "model'' can be used to denote a person or thing that serves as a pattern for replication. Thus, it is possible for a human person, who performs physiological functions, to be considered a physiological model.
Regarding Claim 6, Zeng discloses an apparatus for tinnitus characterization, comprising: 
a signal generator (Sennheiser HDA-200 headphones, Experiment 1, [0098]);

perform a first step which comprises the substeps of:
generate, via said signal generator (Sennheiser HDA-200 headphones used for Experiment 1), a broadband test signal (Audio generation module 124 "can be configured to generate the plurality of sounds", [0064]; can be used in Experiment 1 of [0103] as explained in [0053]. It is noted by the examiner that the applicant defines a broadband signal as one with a number of spectrally juxtaposed, narrowband, or tonal noise components; therefore any signal with multiple single-frequency subcomponent signals is interpreted as broadband by the examiner under broadest reasonable interpretation. It is also noted that under broadest reasonable interpretation the examiner is considering the first 10 of the 21 sounds to be the first step, and that the 10 sounds under broadest reasonable interpretation can be different signals) having a plurality of signal frequencies (Audio Generation Module 124, Fig. 2, [0064]);
output the broadband test siqnal to a user (a broadband test signal ("Sounds at 21 [ center frequencies] ... and at six bandwidths will be presented in random order", [0103]; this sound is output to a user in an experiment) for maskinq a tinnitus noise (“Embodiments disclosed herein are operable for matching the tinnitus of a human subject. Particularly…[they] are operable to perform this function by generating one or more sounds that can effectively mask the tinnitus of the subject”, [0032]; Experiment 1 is a disclosed embodiment); 
compare the broadband test signal with the tinnitus noise (Fig. 6, "the subject is asked to rank the similarity of the presented sound to their tinnitus", [0103]) to determine a masking effect the broadband test signal has on the tinnitus noise (“Embodiments disclosed herein are operable 
store the broadband test signal (Audio Generation Module sounds were generated using reference subjects, [0073]) with an associated comparison result ("a ... likeness score associated with the plurality of sounds are received", [0082]; the received signals must be stored, and since the broadband signals and results are in the same computing element 104, they are associated; a high likeness score can be considered a positive comparison result, while a low likeness score can be considered a negative comparison result) (It is noted by the examiner that the embodiments from Fig. 3 and Experiment 1 are compatible as stated in [0053]) (Memory 114, Fig. 2; the storing of likeness scores is part of method 300 can be implemented by computing element 104, “in some embodiments, aspects of the method 300 can be realized by the computing apparatus 104”, [0082]) (It is noted by the examiner that the embodiments from Fig. 3 and Experiment 1 are compatible as stated in [0053]); and
determine a probability correlation (Fig. 6, [0103]; "Likeness score", 320, Fig. 3, [0082] which is compatible with Experiment 1 of [0103] as stated in [0053]; a likeness score can be a "percentage match for each of the plurality of sounds", [0042]; the probability correlation can be the likeness score, the comparison result can be referring to whether the likeness score is over 50% or not) for determining the tinnitus noise based on stored broadband test signals (Sounds with center frequencies and bandwidths from [0103]) and associated comparison results (Fig. 6), wherein in a case of a positive comparison result (under broadest reasonable interpretation this is simply a high likeness score, such as over 50%) where the tinnitus noise is masked by the broadband test signal (“Embodiments disclosed herein are operable for matching the tinnitus of a human subject. Particularly…[they] are operable to perform this function by generating one or more sounds that can effectively mask the tinnitus of the subject”, [0032]), the probability correlation for determining the tinnitus noise of common sets of broadband test siqnals of positive comparison results (the "Sounds at 21 [ center frequencies] ... and at six bandwidths … presented 
perform a second step which varies amplitudes of individual ones of the signal frequencies of the broadband test signal ("Sounds at 21 [ center frequencies] ... and at six bandwidths will be presented in random order", [0103], as the bandwidths and center frequencies change, the cutoff frequencies will change and individual frequency amplitudes will vary between zero and non-zero; it is noted that under broadest reasonable interpretation the last 11 sounds can be considered a second step. As the signal changes the individual amplitude frequencies will vary between zero and non-zero) via a random number generator of the controller (Experiment 1 is carried out by “tinnitus matching software were written and run…on a…laptop and delivered using…headphones”, [0098]; generating numbers or data in a random order is one of the generic functions of a laptop), wherein the first threshold value corresponding to a minimum number (under broadest reasonable interpretation, this can be 1) of the positive comparison results (the highest ranked noise from Step 3) having a minimum probability that the broadband test signal derived from the probability correlation masks the tinnitus noise (the highest ranked noise can be considered, under broadest reasonable interpretation, to have a minimum probability that it masks the tinnitus noise that is higher than the probabilities of the other sounds);
repeatedly performing the first and second steps (Twenty one bandwidth sounds are presented in [0103]: under broadest reasonable interpretation by the examiner the first step is repeated 10 times, the second step 11 times) until the probability correlation reaches or exceeds a first threshold value (“the highest ranked noise [is] selected ... for tinnitus matching", [0104]; it is noted by the examiner that under broadest reasonable interpretation the second highest ranking is the threshold, and the highest correlation exceeds this threshold); 
perform a third step which varies the amplitudes of individual ones of the signal frequencies of the broadband test signal with reference to the probability correlation ("the best pure tone and best noise will be mixed at different signal-to-noise ratios'', [0103]; ''third sound” 330, Fig 3, [0082]); and 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U. S.C. 103 as being unpatentable over Zeng in view of Klefenz (US 2010/0232631 A1, hereinafter Klefenz).
Regarding Claim 5, Zeng discloses the probability correlation being determined on a basis of an excitation pattern of the model of the basilar membrane ("the subject is asked to rank the similarity of the
presented sound to their tinnitus", [0103]). (As the excitation pattern of the basilar membrane is involved in the hearing process, as taught by non-patent literature (NPL) to Marmel ("For harmonic complex tones ... each harmonic gives rise to a distinct peak in the profile of excitation along the basilar membrane", p. l), a human subject determining the probability correlation of each sound by listening to the sound is determining the probability correlation on a basis of an excitation pattern of the model of the basilar membrane under broadest reasonable interpretation It is also noted that the word "model" can be used to denote a representation of something, i.e. an image of or counterpart of sometime. It is possible for an actual basilar membrane, which is an exact image of itself, to be considered a model of a basilar membrane).  Zeng does not expressly disclose using a model of a basilar membrane as the physiological model. However, Klefenz teaches using a model of a basilar membrane as the physiological model (°'A first circuit block 17100 receives input signals 17200, 17220, 17240 which may, for example, represent a neural activity pattern, an excitation pattern of a basilar membrane or a neurotransmitter vesicle occurrence", [0214] ). The advantage of using a model of a basilar membrane as the physiological model is to test to see if the tinnitus is caused by a problem in the basilar membrane, as taught by non-patent literature (NPL) to Baguley ("Chery-Croze et al noted that, in an area where IHC [inner hair cells] damage was present, any efferent inhibition of the OHCs [outer hair cells] in that area will be reduced due to the reduced afferent input. That efferent innervation may be shared with neighbouring OHCs partnering undamaged IHCs, due to the diffuse nature of efferent innervation (one fibre for 20-30 OHCs), and so the undamaged area neighbouring the damaged IHCs may also have reduced efferent inhibition, giving rise to a highly active area of the basilar membrane, resulting in tonal tinnitus.", p. 198). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng with Klefenz, by modifying the human subject physiological model of Zeng, with the using a model of a basilar membrane as the physiological model of Klefenz, to test to see if the tinnitus is caused by a problem in the basilar membrane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791          

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791